Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because “turbine exducer area;” in line 3 should be --turbine exducer area; and--.
Claim 8 is objected to because “wherein wastegate” in line 1 should be --wherein the wastegate--.
Claim 9 is objected to because “wherein wastegate” in line 1 should be --wherein the wastegate--.
Claim 11 is objected to because “turbine exducer area;” in line 6 should be --turbine exducer area; and--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shor (U.S. 2017/0058760) in view of “Garrett by Honeywell Volume 6” Published 2016, to Honeywell.
Re claim 1:
Shor discloses an engine system (Figure 1 (a type of engine system as it is shown including internal combustion engine 2)) comprising:

a wastegate (14, wastegate valve - Para 31) in communication with the turbocharger (see Figure 1 - 14 shown in communication with 102 via elements 1 and 3), said wastegate comprising a port area (Para 31 - “38mm Tial External Waste Gate” (well known in the art that 38mm references the wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)).
Shor fails to disclose a turbine wheel having an inducer area and a turbine exducer area; nor said wastegate comprising a port area greater than about 55% of the turbine exducer area.
Honeywell teaches a turbocharger (“GT2252” (a type of turbocharger as shown on Pg. 41 and further evidenced by “Turbo PN 42187-50065”)) comprising a turbine portion (“Turbine” - Pg. 41) having a turbine wheel (“Turbine Inducer” and “Turbine Exducer” (dimensions of a turbine wheel as shown on Pg. 6) - Pg. 41) having an inducer area (“Turbine Inducer 50mm” - Pg. 41 (50mm references inducer diameter (as shown on page 6 of Honeywell) which results in an inducer area of 1963.5 mm^2)) and a turbine exducer area (“Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the turbocharger of Honeywell as the turbocharger in the system of Shor for the advantage of a turbocharger with cast compressor wheels that provide maximum durability and 
The combined Shor in view of Honeywell results in a wastegate (Shor; 14) comprising a port area (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) greater than about 55% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 2:
Shor in view of Honeywell teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 60% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 3:
Shor in view of Honeywell teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 65% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 4:
Shor in view of Honeywell teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 65% and less than 90% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 5:
Shor in view of Honeywell teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 65% and less than 80% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 6:
Shor in view of Honeywell teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 70% and less than 80% of the turbine exducer area a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 7:
Shor in view of Honeywell teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 75% and less than 80% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Claims 1, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of “Garrett by Honeywell Volume 6” Published 2016, to Honeywell, and further in view of Shor (U.S. 2017/0058760).
Re claim 1:
Lefebvre discloses an engine system (Fig. 12) comprising:
a turbocharger (300, turbocharger - Para 83) comprising a turbine portion (350, turbine - Para 83); and
a wastegate (222, valve - Para 94 (a type of wastegate as shown in Fig. 12 and described in Para 94 - “When the primary valve 222 is open, the exhaust gas flowing through the exhaust flow path 220 flows in the primary exhaust conduit 210, through one of the conduits 410, through the muffler inlet 402 into the expansion chamber 406, then into the expansion chamber 408 through the conduits 410, then through the muffler 
Lefebvre fails to disclose wherein the turbine portion has a turbine wheel having an inducer area and a turbine exducer area; nor the wastegate comprising a port area greater than about 55% of the turbine exducer area.
Honeywell teaches a turbocharger (“GT2252” (a type of turbocharger as shown on Pg. 41 and further evidenced by “Turbo PN 42187-50065”)) comprising a turbine portion (“Turbine” - Pg. 41) having a turbine wheel ((“Turbine Inducer” and “Turbine Exducer” (dimensions of a turbine wheel as shown on Pg. 6) - Pg. 41) having an inducer area (“Turbine Inducer 50mm” - Pg. 41 (50mm references inducer diameter (as shown on page 6 of Honeywell) which results in an inducer area of 1963.5 mm^2)) and a turbine exducer area (“Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2).

Shor teaches a wastegate (14, wastegate - Para 31) comprising a port area (Para 31 - “38mm Tial External Waste Gate” (well known in the art that 38mm references the wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wastegate of Shor as the wastegate in the system of Lefebvre for the advantage of a wastegate providing reliability and operability (Shor; Para 31 - “For reliability and operability purpose, an upper limit of the output power of internal combustion engine 2 may be regulated … with the aid of an external wastegate valve 14…. External wastegate valve 14 may be… a 38mm Tial External Waste Gate.”) and for the advantage of a of a wastegate that is operable via a pneumatic actuator (Shor; Para 31) which provides high force and speed.
The combined Lefebvre/Honeywell/Shor results in a wastegate (Shor; 14) comprising a port area (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) greater than 55% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 8:
Lefebvre/Honeywell/Shor teaches wherein wastegate (Shor; 14 (replacing 222 in Lefebvre in the combination of Lefebvre in view of Shor)) is coupled to a tuned pipe (Lefebvre; 202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe))(Lefebvre; see Fig. 12 - 222 shown coupled to 202).
Re claim 9:
Lefebvre/Honeywell/Shor teaches wherein wastegate (Shor; 14 (replacing 222 in Lefebvre in the combination of Lefebvre in view of Shor)) is coupled to a center portion (Lefebvre; Fig. 12, at 204; Para 92 - “pipe outlet 204 located in a middle portion of the pipe 202”) of a tuned pipe (Lefebvre; 202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe))(Lefebvre; see Fig. 12 - 222 shown coupled to 202 at 204).
Re claim 10:
Lefebvre/Honeywell/Shor teaches a bypass pipe (Lefebvre; 210, exhaust conduit - Para 94 (a type of bypass pipe as shown in Fig. 12 and described in Paras 94, and 100- 101)) coupling the wastegate (Shor; 14 (replacing 222 in Lefebvre in the combination of Lefebvre in view of Shor)) to a silencer (Lefebvre; 400, muffler - Para 93 

    PNG
    media_image1.png
    557
    724
    media_image1.png
    Greyscale

Modified Fig. 12

Re claim 11:
Lefebvre discloses a two-stroke engine system (Fig. 12) comprising: 
a two stroke engine (26, engine - Para 79 (a type of two-stroke engine as described in Para 79 - “engine 26 is an inline, two-cylinder, two-stroke, internal combustion engine”)) comprising an exhaust manifold (33, exhaust manifold - Para 82); 

a stinger (Modified Fig. 12 above - A (person having ordinary skill in the art would recognize element A as a type of stinger pipe as a stinger pipe is well known in the art as a pipe at the outlet of a tuned pipe (consistent with the instant invention - see Figs. 3, 7A-H, and K of the instant invention where “stinger 134” is shown as a pipe at the outlet of tuned pipe 47 and as described in Para 77 of instant invention) and element A is shown as a pipe at the outlet of tuned pipe 202)) coupled to the tuned pipe (see Modified Fig. 12 above - A is shown coupled to 202); 
a turbocharger (300, turbocharger - Para 83) coupled to the stinger (see Modified Fig. 12 above - 300 shown coupled to A) comprising a turbine portion (350, turbine - Para 83); and 
a wastegate (222, valve - Para 94 (a type of wastegate as shown in Fig. 12 and described in Para 94 - “When the primary valve 222 is open, the exhaust gas flowing through the exhaust flow path 220 flows in the primary exhaust conduit 210, through one of the conduits 410, through the muffler inlet 402 into the expansion chamber 406, then into the expansion chamber 408 through the conduits 410, then through the muffler outlet 420 and to the atmosphere…” and Para 104 - “It is contemplated that in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 
Lefebvre fails to disclose wherein the turbine portion has a turbine wheel having an inducer area and a turbine exducer area; nor the wastegate comprising a port area greater than about 37% of the turbine exducer area.
Honeywell teaches a turbocharger (“GT2252” (a type of turbocharger as shown on Pg. 41 and further evidenced by “Turbo PN 42187-50065”)) comprising a turbine portion (“Turbine” - Pg. 41) having a turbine wheel ((“Turbine Inducer” and “Turbine Exducer” (dimensions of a turbine wheel as shown on Pg. 6) - Pg. 41) having an inducer area (“Turbine Inducer 50mm” - Pg. 41 (50mm references inducer diameter (as shown on page 6 of Honeywell) which results in an inducer area of 1963.5 mm^2)) and a turbine exducer area (“Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the turbocharger of Honeywell as the turbocharger in the system of Lefebvre for the advantage of a turbocharger with cast compressor wheels that provide maximum durability and 
Shor teaches a wastegate (14, wastegate - Para 31) comprising a port area (Para 31 - “38mm Tial External Waste Gate” (well known in the art that 38mm references the wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wastegate of Shor as the wastegate in the system of Lefebvre for the advantage of a wastegate providing reliability and operability (Shor; Para 31 - “For reliability and operability purpose, an upper limit of the output power of internal combustion engine 2 may be regulated … with the aid of an external wastegate valve 14…. External wastegate valve 14 may be… a 38mm Tial External Waste Gate.”) and for the advantage of a of a wastegate that is operable via a pneumatic actuator (Shor; Para 31) which provides high force and speed.
The combined Lefebvre/Honeywell/Shor results in a wastegate (Shor; 14) comprising a port area (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) greater than 37% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 12:
a wastegate port area of 1134.11 mm^2)) is greater than about 50% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 13:
The combined Lefebvre/Honeywell/Shor teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 60% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 14:
The combined Lefebvre/Honeywell/Shor teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 65% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))( 1134.11 mm^2 is 78%
Re claim 15:
The combined Lefebvre/Honeywell/Shor teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 65% and less than about 90% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 16:
The combined Lefebvre/Honeywell/Shor teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 65% and less than about 80% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 17:
The combined Lefebvre/Honeywell/Shor teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 70% and less than about 80% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 18:
The combined Lefebvre/Honeywell/Shor teaches wherein the port area of the wastegate (Shor; Para 31 - “38mm Tial External Waste Gate” (well known in the art that the 38mm references wastegate port diameter which equals a wastegate port area of 1134.11 mm^2)) is greater than about 75% and less than about 80% of the turbine exducer area (Honeywell; “Turbine Exducer 43mm” - Pg. 41 (43mm references exducer diameter (as shown on page 6 of Honeywell) which results in a turbine exducer area of 1452.2 mm^2))(1134.11 mm^2 is 78% of 1452.2 mm^2).
Re claim 19:
Lefebvre discloses a snowmobile (10; snowmobile - Para 67) comprising:
the two stroke engine (26) recited in claim 11 (as described above)(see Fig. 1 and Para 68 - engine 26 shown and described as part of 10); and
an endless belt (30; endless drive track - Para 69 (a type of endless belt as shown in Fig. 1 and Fig. 9)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bucknell et al. (U.S. 8,528,327) teaches an engine system (Fig. 1) comprising a turbocharger (108) comprising a turbine portion (200) having a turbine wheel (202) having an area where exhaust exits the turbine wheel (see Fig. 2 - area of 202 shown adjacent 206 where exhaust (indicated by arrow) is shown exiting 202); a wastegate 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/4/21